                                                                                      E-FILED
                                                      Friday, 28 December, 2018 08:54:27 AM
                                                                 Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

STEWART J. HANSEN,                  )
                                    )
            Plaintiff,              )
                                    )
      v.                            )     No. 17-cv-3256
                                    )
STATE OF ILLINOIS, et al.,          )
                                    )
            Defendants.             )

                                  OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      This matter comes before the Court on Plaintiff Stewart Hansen’s

Motion for Summary Judgment (d/e 50) (Motion). The parties consented to

proceed before this Court. Consent to the Exercise of Jurisdiction by a

United States Magistrate Judge and Reference Order entered May 25,

2018 (d/e 16). For the reasons set forth below, the Motion is DENIED.

      Hansen alleges that Defendants discriminated against him and

retaliated against him in violation of the Americans with Disabilities Act

(ADA) and the Family Medical Leave Act (FMLA). Complaint (d/e 1); 29

U.S.C. § 2615 (FMLA); 42 U.S.C. § 12112 (ADA). Hansen’s allegations

are set out in detail in this Court’s Opinion entered June 12, 2018 (d/e 20)

(Opinion 20). In summary, Hansen worked for Defendant Illinois

Department of Central Management Services (CMS). Hansen alleges that
                                Page 1 of 12
he has bipolar disorder, depression, and anxiety. In late April or May 2016,

he received an accommodation under the FMLA that allowed him to arrive

late to work. He alleges the Defendants discriminated against him and

retaliated against him thereafter. On August 11, 2016, Hansen was

arrested at work for possession of illegal drugs and drug paraphernalia. On

September 12, 2016, CMS suspended Hansen from work indefinitely

without pay due to the arrest. On January 5, 2017, the Sangamon County,

Illinois, State’s Attorney dropped all charges against Hansen.

      Hansen applied for unemployment benefits. Hansen attached to his

Complaint the State Administrative Law Judge’s decision on his application.

The Administrative Law Judge determined that the indefinite suspension

was a discharge for purposes of Illinois unemployment compensation law

and that Hansen was entitled to unemployment benefits. See Opinion 20,

at 2-5; Complaint, attached Collective Exhibit, at 28 of 33.

      Hansen now moves for summary judgment. To support his Motion,

Hansen states that he filed a charge of discrimination and received a right

to sue letter. Hansen further states that “many things occurred that showed

a systematic series of actions and that goes against procedures, contract

language, and CMS personnel code.” Motion, at 2-3. Hansen further relies

on the Administrative Law Judge’s opinion attached to the Complaint.

                                Page 2 of 12
      Defendants oppose the Motion. Defendants claim that Hansen

resigned and was not discharged. Defendants correctly note that Hansen

stated in his Complaint that he left his position voluntarily. See Complaint,

at 5 (“I left this position . . . . voluntarily due to the on-going harassment and

hostile work environment . . . .”). Defendants submitted a note dated

October 11, 2016 (Note), in which Hansen wrote,

      I Stewart Hansen hereby resign from CMS/ Do IT effective
      immediately. I wish to withdraw all monies immediately due to
      Life Crisis.

Defendants’ Response to Plaintiff’s Motion for Summary Judgment (d/e 50)

(d/e 54) (Response), Exhibit C, Note. Hansen signed the Note. The

Defendants argue that the Administrative Law Judge’s opinion and the right

to sue letter are not probative on any issue in Hansen’s ADA and FMLA

claims now before this Court. The Defendants also argue that Hansen’s

allegations of violations of internal procedures, the CMS personnel code,

and union collective bargaining agreements are vague and unsupported,

and do not establish his ADA and FMLA claims.

                                   ANALYSIS

      Hansen now moves for summary judgment. At summary judgment,

Hansen must present evidence that demonstrates the absence of a

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323-

                                  Page 3 of 12
24 (1986). The Court must consider the evidence presented in the light

most favorable to Defendants. Any doubt as to the existence of a genuine

issue for trial must be resolved against Hansen.    Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255 (1986). Once Hansen has met his burden,

the Defendants must present evidence to show that issues of fact remain

with respect to an issue essential to Defendants’ case, and on which

Defendants will bear the burden of proof at trial. Celotex Corp. v. Catrett,

477 U.S. at 322; Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986). In this case, issues of fact preclude summary

judgment.

      Hansen alleges discrimination and retaliation in violation of the ADA

and retaliation in violation of the FMLA. See Opinion 20, at 10-14. To

show an absence of material fact, Hansen must present evidence on each

element of his claims.

ADA Discrimination

      To show a lack of an issue of fact on his ADA discrimination claim,

Hansen must present evidence that he was a qualified individual with a

disability and he suffered an adverse employment action because of his

disability. Kersting v. Wal-Mart Stores, Inc., 250 F.3d 1109, 1115 (7th Cir.

2001). He may present evidence that directly tends to prove these

                                Page 4 of 12
elements, or he may present evidence of his prima facie case under the

burden-shifting method. Under the burden-shifting method, Hansen must

present evidence that he was a qualified person with a disability, he met his

employer’s reasonable expectations, he suffered an adverse employment

action, and similarly situated employees who were not disabled were

treated better than he. See Bunn v. Khoury Enterprises, Inc., 753 F.3d

676, 685 (7th Cir. 2014). If he presents such evidence, the Defendants are

required to present a non-discriminatory reason for the adverse

employment action. If the Defendants present such a reason, Hansen

must then present evidence that the stated reason is a pretext. Pretext

means a dishonest explanation, a lie, rather than an oddity or an error. Id.

      The Seventh Circuit has clarified that a party may use any type of

competent evidence (e.g., eye witness testimony, documents, direct

evidence, circumstantial evidence) to meet its burdens under either the

direct method or the indirect burden-shifting method. See David v. Board

of Trustees of Community College District No. 508, 846 F.3d 216, 224 (7th

Cir. 2017); Ortiz v. Werner Enterprises, Inc., 834 F.3d 760, 765 (7th Cir.

2016).

      Hansen alleges that he is a qualified individual with a disability

because he has bipolar disorder, anxiety, and depression. The Defendants

                                 Page 5 of 12
do not dispute this for purposes of this Motion, at least. He also presents

evidence that he suffered two adverse employment actions. He was

suspended without pay, and his employment was terminated. He alleged

in his Complaint that he suffered other acts of discrimination and

harassment by the individual Defendants Byron Meunch and Deb Harvey

(Individual Defendants), but he presents no evidence on these allegations

at this time. Hansen, therefore, is not entitled to summary judgment on any

claim based on any claims of harassment.

     Defendants dispute whether Hansen was discharged. Defendants

present the October 11, 2016 Note as evidence that Hansen resigned.

Defendants state that Hansen was suspended pending the outcome of the

drug crimes against him. The criminal charges were still pending when

Hansen gave Defendants the Note. The Note creates an issue of fact on

the question of whether Hansen voluntarily resigned or was discharged.

Hansen is not entitled to summary judgment on his claims based on his

discharge.

     Hansen argues that the Administrative Law Judge’s opinion

establishes as a matter of law that he did not resign. The Administrative

Law Judge found that CMS terminated his employment by putting him on

indefinite unpaid leave under the circumstances of this case. Hansen,

                                Page 6 of 12
however, fails to show that the Administrative Law Judge’s opinion decides

the issue in this case of whether he resigned or was discharged. Another

proceeding may decide an issue in a subsequent proceeding if the first

proceeding has preclusive effect. To establish that the administrative

decision on Hansen’s unemployment claim has preclusive effect in this

case, Hansen must show that the Administrative Law Judge’s opinion was

made in an adjudicative proceeding that included the following elements:

      (1) adequate notice; (2) a right to present evidence on one's
      own behalf, and to rebut evidence presented by the opposition;
      (3) a formulation of issues of law and fact; (4) a final decision;
      and (5) the procedural elements to determine conclusively the
      issues in question.

Banks v. Chicago Housing Authority, 13 F.Supp.2d 793, 796 (N.D. Ill.

1998). Hansen does not present evidence on the sufficiency of the notice

or whether the decision was a final decision.

      Even if Hansen could show that the Administrative Law Judge’s

decision is the type of administrative decision that may have preclusive

effect, he still must present evidence that the decision has preclusive effect.

Hansen must prove that the Administrative Law Judge’s decision was:

      (1) a final decision on the merits must have been reached; (2)
      the issues on which estoppel is sought were essential to the
      decision; (3) the party against whom estoppel is invoked had a
      full opportunity to address the issues in the case; and (4) the
      issues decided are identical to the issues on which estoppel is
      sought.
                                Page 7 of 12
Id. Hansen has not shown that the Administrative Law Judge’s decision

was a final decision on the merits. Hansen further has not shown that the

issues in this case are the same. The Administrative Law Judge held that

an indefinite suspension was a dismissal for purposes of the state

unemployment compensation law. Hansen does not present any authority

that an indefinite suspension without pay is a discharge for purposes of the

ADA and FMLA.

         Even if the Administrative Law Judge’s decision had preclusive effect,

the decision would only establish that Hansen was discharged. The

Administrative Law Judge’s decision would not constitute evidence of the

other elements. At this point, however, issues of fact exist regarding

whether Hansen was discharged. He is not entitled to summary judgment

on his claims related to his discharge.

         Hansen’s indefinite suspension without pay, however, was an

adverse employment action. See Whittaker v. Northern Illinois University,

424 F.3d 640, 647 (7th Cir. 2005) (three-day suspension without pay would

be an adverse employment action). Under the direct method, Hansen must

present evidence that CMS suspended him because of his status as a

qualified individual with a disability. Hansen presents no evidence on this

point.
                                  Page 8 of 12
      Hansen claims that the Defendants violated the personnel code,

policies, and the collective bargaining agreement. Violations of these

provisions are not directly relevant. The issue is whether the Defendants

violated the FMLA or the ADA, not these other provisions. Hansen does

not present evidence to show that the alleged violations of these provisions

tends to show that he was suspended because he was disabled.

Moreover, Hansen presents no evidence to support his allegations that the

Defendants violated these other provisions.

      Hansen cites the right to sue letter from the EEOC as proof of his

claim. The EEOC makes no determination of the validity of any claim when

it issues a right to sue letter. See Complaint, Collective Exhibits at 1 of 33,

Right to Sue Letter (“The EEOC issues the following determination. Based

upon its investigation, the EEOC is unable to conclude that the information

obtained establishes violations of the statutes. This does not certify that the

respondent is in compliance with the statutes. No finding is made as to any

other issues that might be construed as-having been raised by this

charge.”). The right to sue letter does not tend to prove any element of

Hansen’s claims. Hansen is not entitled to summary judgment on his ADA

discrimination claim under the direct method.




                                 Page 9 of 12
      Hansen further presents no evidence on a required element under

the burden-shifting method. Hansen presents no evidence that Defendants

did not suspend a similarly situated employee who was not disabled and

who was arrested at work and charged with a serious crime. Absent

evidence of better treatment of a similarly situated non-disabled employee,

Hansen is not entitled to summary judgment under the indirect method.

Under either method, Hansen is not entitled to summary judgment on his

ADA discrimination claim.

Retaliation

      To secure summary judgment on his retaliation claims, Hansen must

present evidence that: (1) he engaged in protected activity; (2) he suffered

an adverse employment action; and (3) a causal connection between the

protected activity and the adverse employment action. See Luckie v.

Ameritech Corp., 389 F.3d 708, 714 (7th Cir. 2004). In the alternative,

Hansen may present evidence under the burden-shifting method. Hansen

may present evidence that: (1) he engaged in a statutorily protected

activity; (2) he met the CMS's legitimate expectations as an employee; (3)

he suffered an adverse employment action; and (4) he was treated less

favorably than similarly situated employees who did not engage in

statutorily protected activity. Nichols v. Southern Illinois University-

                                 Page 10 of 12
Edwardsville, 510 F.3d 772, 784-85 (7th Cir. 2007). If Hansen presents

evidence on these elements, then the Defendants must present a non-

discriminatory reason for the adverse action. Hansen must then present

evidence that the stated reason was a pretext. Id.

     Hansen engaged in protected activity when he asked for an

accommodation under the FMLA to allow him to come late to work.

Hansen also suffered an adverse employment action when he was

suspended without pay. Hansen, however, has no evidence of a causal

connection between his FMLA request and his suspension. Hansen got his

accommodation in May 2016. He was not arrested until August 2016.

Third-party law enforcement officials arrested and charged Hansen, not the

Defendants. Hansen alleges some conspiracy between the Defendants

and the police but presents no evidence on this claim. Hansen was

suspended pending the outcome of the charges. He fails to show a causal

connection between the FMLA accommodation and the suspension.

     Hansen also fails to present evidence on each element of the burden

shifting method. Hansen presents no evidence that Defendants did not

suspend a similarly situated employee who was not disabled and who was

arrested at work and charged with a serious crime. He therefore is not

entitled to summary judgment on his retaliation claims.

                               Page 11 of 12
     THEREFORE, IT IS ORDERED that Hansen’s Motion for Summary

Judgment (d/e 50) is DENIED.



ENTER: December 28, 2018




                          s/   Tom Schanzle-Haskins
                          TOM SCHANZLE-HASKINS
                     UNITED STATES MAGISTRATE JUDGE




                               Page 12 of 12
